Citation Nr: 0815452	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.  

2.  Entitlement to service connection for arthritis, 
including rheumatic arthritis, and claimed as secondary to 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no competent evidence of record showing 
residuals of rheumatic fever due to disease or injury in 
service.

3.  The veteran does not have a service-connected disability.

4.  Competent evidence of a nexus between arthritis, 
including rheumatic arthritis, and service is not of record.


CONCLUSIONS OF LAW

1.  Residuals of rheumatic fever were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  Arthritis, including rheumatic arthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor is it secondary to service-connected disability.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

In a June 2006 personal statement, the veteran stated that he 
suffered from rheumatic fever in 1963, while stationed on the 
USS Boxer (LPH-4).  He explained that he was hospitalized for 
his condition at the Baltimore County Hospital and ultimately 
developed arthritis, including rheumatic arthritis, due to 
the rheumatic fever.  The veteran asserts that service 
connection is warranted for his residuals of rheumatic fever 
and arthritis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis and 
other organic diseases of the nervous system may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of Rheumatic Fever

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the veteran currently 
has rheumatic fever or any residuals of rheumatic fever.  The 
Board acknowledges that the veteran was hospitalized in 
January 1964 for complaints of a skin rash with a cold; 
however, upon discharge from the hospital, the veteran was 
diagnosed with erythema multiforme, toxic, due to penicillin 
hypersensitivity; and tonsillitis, acute, organism unknown.  
There are no complaints, treatment, or diagnosis of record 
involving rheumatic fever, and the veteran's April 1964 
discharge examination revealed no abnormalities as well as no 
noted defects or diagnoses.  Furthermore, while post service 
treatment records reflect a history of rheumatic fever 
reported by the veteran, there are no current complaints, 
treatments, or findings related to residuals of rheumatic 
fever.  Based upon the evidence in the claims file, no 
current diagnosis of the veteran's claimed condition has been 
entered.  

The veteran was informed in November 2003, December 2003, and 
May 2007, that he must have evidence of a current disability 
for his claimed condition.  He has not presented any such 
evidence nor has he provided any information as to where VA 
could obtain such evidence.  Since there is no competent 
medical evidence of any current "disability," service 
connection cannot be granted.  The Court has held that a 
condition or injury occurred in-service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.)  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has residuals of rheumatic fever.  However, 
although the veteran is competent to describe symptoms 
observable to a lay person, he is without the appropriate 
medical training and expertise to offer an opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for residuals of rheumatic fever, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

B.  Arthritis, including Rheumatic Arthritis, Claimed as 
Secondary to Residuals of Rheumatic Fever

The veteran also contends that his arthritis was incurred on 
a secondary basis as a result of his claimed in-service 
rheumatic fever.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b) 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As noted above, service connection is not warranted for the 
veteran's residuals of rheumatic fever.  Because the veteran 
has not been granted service connection for residuals of 
rheumatic fever, his claim of entitlement to service 
connection for arthritis, including rheumatic arthritis, and 
claimed as secondary to residuals of rheumatic fever warrants 
no further consideration in this regard.  38 C.F.R. § 3.310.

The Board now turns to whether service connection is 
warranted on a direct basis for the veteran's arthritis, 
including rheumatic arthritis.  Service medical records 
reveal no complaints, treatments, or diagnosis of arthritis, 
and no abnormalities were noted on the April 1964 general 
discharge examination report.  Post service treatment records 
reflect ongoing complaints and treatment for degenerative 
arthritis and degenerative joint disease of multiple joints.  
The presence of degenerative joint disease of the hands, 
feet, neck, and lower back were noted in a November 2003 
examination report for social security benefits, and the 
physician opined that the veteran's degenerative joint 
disease is "secondary to the patient's occupation as a house 
painter."  Thus, based upon the evidence in the claims file, 
the Board finds that the treatment records do not 
etiologically relate the veteran's degenerative arthritis to 
service or any event of service.  In fact, the first time the 
veteran's degenerative arthritis is shown is in the November 
2003 examination report, which is many years following the 
veteran's discharge from service.  There is no objective 
medical evidence of record of arthritis, including rheumatic 
arthritis, caused during the veteran's military service or 
immediately thereafter.  In this regard the Board also notes 
that the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (negative evidence to mean 
that "which tends to disprove the existence of an alleged 
fact").  Given the service medical records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence relating the veteran's 
symptoms to service, the Board finds that the evidence weighs 
against the veteran's claim.

In addition to the foregoing, no medical professional has 
provided competent medical evidence linking the diagnosis of 
degenerative joint disease to the veteran's active service, 
and the veteran has not alluded to the existence of any such 
opinion.  In particular, without evidence of arthritis in 
service or within the first postservice year and with no 
evidence of a nexus between arthritis to service, service 
connection for arthritis, including rheumatic arthritis, is 
not warranted.

The Board is aware of the veteran's contentions that his 
arthritis is somehow etiologically related to service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnoses are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, as discussed above, 
the probative and persuasive evidence does not support the 
veteran's assertions.

Accordingly, a preponderance of the evidence is against the 
claim for service connection for arthritis, including 
rheumatic arthritis, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 and December 2003 letters sent 
to the veteran.  In both letters, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  See also the May 2007 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a May 2007 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
November 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, Social Security Administration (SSA) medical records 
from July 2002 to December 2003, and VA outpatient dated 
January 2004 to November 2004.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection, 
the Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claims.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to residuals of 
rheumatic fever, although he was advised to submit or 
identify such evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability pertaining to the veteran's residuals of rheumatic 
fever.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for residuals of rheumatic 
fever is denied.  

Entitlement to service connection for arthritis, including 
rheumatic arthritis, claimed as secondary to residuals of 
rheumatic fever is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


